colbert tax exempt and u i l department of the treasury internal_revenue_service washington d c nu sec_12 ony set ep fa t legend college a state b plan x group nemployees proposed resolution d statute t board f system m krrekrekrererrereererererrererekre rerkeekeerekeererererereke this is in response to a ruling_request submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date and date concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the code the following facts and representations have been submitted on your behalf college a is a governmental instrumentality and educational_institution located in state b statute t of the state b revised statutes provides that boards such as board f may establish an optional retirement program for its employees under which contracts providing retirement and death_benefits are provided statute t further provides that an optional retirement_plan established pursuant to statute t shall qualify as a governmental_plan under sec_401 of the code and sec_414 and shall provide for the pick up of contributions under sec_414 board f on behalf of college a proposes to establish an optional retirement program plan x for its group n employees pursuant to proposed resolution d board f proposes to adopt plan x and will permit group n employees meeting the eligibility requirements for participation in system m the retirement_plan maintained by state b for state employees the option to participate in plan x a defined_contribution_plan at the same contribution rate as provided in system m except as specifically stated in proposed resolution d college a proposes to give its current and future group n employees an opportunity to elect to participate in plan x plan x as proposed will provide that current employees will be given an enrollment period of 90-days beginning on the effective date of plan x to elect participation in plan x in lieu of continued participation in system m current group n employees who do not elect to participate in plan x within the 90-day election_period will continue to participate in system m and will not be eligible to subsequently elect to participate in plan x after the expiration of the 90-day election_period group n employees hired after the effective date of plan x must elect within days of the employee's effective date of employment to participate in plan x or the group n employee will be deemed as having elected to continue participation in system m no subsequent election can be made after the expiration of the 30-day election_period section dollar_figure of plan x as proposed provides in pertinent part that participant plan contributions group n employees’ contributions are designated as being picked up by the institution college a in lieu of contributions by the participant and the picked up amounts cannot be received directly by the participant and are required to be made hakkeekrkekkerererekererererrererk q a to implement and effectuate the pick-up authority as provided under statute t college a intends to adopt proposed resolution d proposed resolution d provides that although designated as employee contributions all group n employee contributions made to plan x shall be picked up and paid_by college a in lieu of contributions by the eligible group n employees and the eligible group n employees participating in plan x do not have the option of choosing to receive the contributed amounts directly instead of college a paying such amounts to plan x based upon the aforementioned facts and representations you request the following rulings that the required eligible_employee contributions to plan x that are picked up by college a will be excluded from group n employees’ gross_income that the picked up contributions to plan x will not be considered wages for federal_income_tax withholding purposes and therefore federal income taxes need not be withheld from the picked up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 of the code established by a state government or political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b these revenue rulings established that the following two criteria must be met the kakrerererekeeeerereereeerreeee q employer must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to received the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to satisfy revrul_81_35 and revrul_81_36 with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick up in this case proposed resolution d satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by specifically providing that college a will pick up the group n employee contributions made to plan x and although these contributions are designated as employee contributions college a will pay such contributions in lieu of contributions by the group n employees proposed resolution d further provides that group n employees participating in plan x will not have the option of choosing to receive the contributions that are picked up directly in lieu of having them paid_by college a to plan x with respect to your first and second ruling requests we conclude assuming that proposed resolution d is adopted and implemented by board f as proposed that the group n employee contributions to plan x that are picked up by college a although designated as employee contributions will be treated as employer contributions that are picked up by college a within the meaning of code sec_414 and will not be includable in the group n employees’ gross_income for federal_income_tax purposes in the year in which they are contributed to plan x these amounts will be includable in the gross_income of the group n employees or their beneficiaries in the taxable_year in which they are distributed to the extent they represent amounts contributed by college a because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by college a will constitute wages for federal_income_tax kekkrerkererereererrererreraerreer q withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of any proposed pick up as described in proposed resolution d is not earlier than the later of the date proposed resolution d is adopted by college a the date proposed resolution d become effective or the date the pick up is put into effect this ruling is contingent on college a adopting proposed resolution d as submitted with your correspondence dated date this ruling is based on the condition that a group n employee who makes a one- time irrevocable election to participate in the pick up arrangement of plan x within college a’s prescribed election_period may not subsequently alter or amend this election to participate in the pick up arrangement this ruling is also based on the condition that a group n employee who makes a one-time irrevocable election to not participate in the pick up arrangement of plan x within college a’s prescribed election_period may not subsequently alter or amend this election to not participate in the pick up arrangement further a group n employee who fails to elect to make an affirmation election to participate in the pick up arrangement of plan x within college a’s prescribed election_period is deemed to have elected to not participate in that arrangement this deemed_election to not participate in the pick up arrangement is treated as the one-time irrevocable election for such group n employee and for purposes of this ruling and the conclusions reached under code sec_414 may not be subsequently altered or amended no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling only addresses the income_tax treatment of group n employee contributions under code sec_414 subsequent to the adoption of plan x and the implementation of the pick up arrangement described in proposed resolution d no opinion is expressed as to the income_tax consequences if any that may apply to other provisions of the proposed resolution d that relate to a transfer of contributions from system m to plan x this ruling does not express an opinion as to the qualified status of plan x under code sec_401 or code sec_414 the determination as to whether a plan is qualified under sec_401 a is within the jurisdiction of the manager employee_plans determinations program this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent kekkrerereekererkrereeekrerereereaee a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you have any questions please contact se-t ep ra t sincerely yours signed do7ce b nak joyce e floyd manager employee_plans technical group enclsoures deleted copy of letter_ruling form_437
